 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           Case No.: 2:16-CR-69-TLN
11
                                  Plaintiff,             STIPULATION FOR ORDER REQUIRING
12                                                       PAYMENT OF CURRENCY HELD BY THE
                            v.                           FEDERAL BUREAU OF INVESTIGATION TO
13                                                       BE APPLIED TO ASSESSMENT AND
     RICKY LEE RICHARDSON, JR.,                          RESTITUTION WITH BALANCE TO BE
14                                                       RETURNED TO DEFENDANT’S DESIGNEE,
                                  Defendant.             THAWI DUL; AND ORDER
15

16

17

18          The United States of America and defendant Ricky Lee Richardson, Jr., by and through their

19 respective counsel of record, hereby stipulate as follows:

20          1.      A judgment was entered in this case against Richardson on September 6, 2018. ECF No.

21 78. The judgment orders Richardson to pay a $100.00 assessment, and $1,600.00 in restitution. These

22 balances remain unpaid.

23          2.      On April 4, 2016, agents of the Federal Bureau of Investigation arrested Richardson,

24 pursuant to a federal arrest warrant issued in this case. At the time of Richardson’s arrest, agents seized

25 $7,200 in cash from Richardson. The $7,200 is in the custody of the Federal Bureau of Investigation.

26          3.      The parties agree that the unpaid assessment and restitution order can and should be paid

27 from the $7,200.00. 18 U.S.C. §§ 3613 and 3664(m)(1)(A)(i). Accordingly, the parties request that the

28 Court enter the proposed order directing the Federal Bureau of Investigation to pay to the Clerk of Court
     STIPULATION AND ORDER CONCERNING
     PAYMENT OF SEIZED CURRENCY                      1
30
 1 $1,700.00 of the seized currency so that it may be applied toward Richardson’s unpaid assessment and

 2 restitution in this case.

 3          4.      Once the Federal Bureau of Investigation pays $1,700.00, the balance of the $7,200.00,

 4 which is $5,500.00, shall be returned to Ricky Lee Richardson, Jr. by payment to his designee, Thawi

 5 Dul.

 6          4.      Once the Federal Bureau of Investigation pays the $1,700.00 in seized currency to the

 7 Clerk of Court as required by the accompanying order, and the $5,500.00 is paid to Thawi Dul on behalf

 8 of Mr. Richardson, Mr. Richardson fully and finally releases the United States, its agencies,

 9 departments, employees, servants, contractors, and agents (collectively the United States) from any

10 claims (including attorney’s fees, costs, and expenses of every kind and however denominated) which

11 Richardson asserted, could have asserted, or may assert in the future against the United States related to

12 the seizure of the $7,200.00.

13          IT IS SO STIPULATED.
                                                         Respectfully submitted,
14

15
                                                         McGREGOR W. SCOTT
16                                                       United States Attorney

17 Dated:                                         By:    /s/
                                                         BRIAN A. FOGERTY
18
                                                         Assistant United States Attorney
19

20

21 Dated:                                         By:    /s/
                                                         RICKY LEE RICHARDSON, JR.
22                                                       Defendant

23

24 Dated:                                         By:    /s/
                                                         JAN KAROWSKY
25
                                                         Attorney for defendant Ricky Lee Richardson, Jr.
26
27

28
     STIPULATION AND ORDER CONCERNING
     PAYMENT OF SEIZED CURRENCY                      2
30
 1                                                  ORDER

 2          The Court, having reviewed the parties’ stipulation for an order requiring payment of currency

 3 held by the Federal Bureau of Investigation to be applied toward defendant Ricky Lee Richardson, Jr.’s

 4 unpaid assessment and restitution and return of the balance to Mr. Richardson’s designee, and good

 5 cause appearing therefrom, hereby APPROVES the Stipulation. Accordingly, IT IS ORDERED that the

 6 Federal Bureau of Investigation shall:

 7          1.     Within thirty days of the entry of this order, deliver to the Clerk of the Court a check or

 8 money order in the amount of $1,700.00 and made payable to the “Clerk of Court.”

 9          2.     Mail or deliver the check or money order to the Office of the Clerk, United States District

10 Court, Eastern District of California, 501 I Street, Suite 4-200, Sacramento, California 95814. The

11 Federal Bureau of Investigation shall also state the docket number (Case No.: 2:16-CR-69-TLN) on the

12 payment instrument and, if it desires a payment receipt, shall include a self-addressed, stamped envelope

13 with the payment.

14          3.     Once the Federal Bureau of Investigation pays the $1,700.00 to the Clerk of the Court,

15 the balance of the $7,200.00, which is $5,500.00, shall be returned to Ricky Lee Richardson, Jr.’s

16 designee, Thawi Dul.

17          IT IS SO ORDERED.

18

19 Dated: February 6, 2019

20

21
                                          Troy L. Nunley
22                                        United States District Judge
23

24

25

26
27

28
     STIPULATION AND ORDER CONCERNING
     PAYMENT OF SEIZED CURRENCY                      3
30
